Citation Nr: 0004041	
Decision Date: 02/16/00    Archive Date: 02/23/00

DOCKET NO.  96-22 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a total disability rating for compensation 
based on individual unemployability. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from January 1978 to 
December 1985 and from November 1990 to May 1991.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in Atlanta, Georgia, (hereinafter RO).  
 

REMAND

The RO has not accomplished all the development requested by 
the Board in its December 1996 remand.  A social and 
industrial survey to assess the veteran's functioning was not 
accomplished, and the record developed subsequent to the 
December 1996 remand does not include a definitive medical 
opinion as to the degree to which the veteran's service-
connected disabilities impair his ability to work.  
Accordingly, as the Board is required to ensure compliance 
with the instructions of its remands, the RO will be 
requested upon remand to obtain a social and industrial 
survey and a definitive medical opinion as to the impact upon 
employment of the veteran's service-connected disabilities.  
Stegall v. West, 11 Vet. App. 268 (1998).  

This remand will also afford the RO the opportunity to obtain 
the veteran's VA Vocational Rehabilitation File, as he has 
indicated that his medical disabilities have interfered with 
his ability to pursue his course of vocational 
rehabilitation.  See VA Form 21-4138 signed by the veteran on 
March 30, 1998.  

For the reasons stated above, this case is REMANDED for the 
following development: 

1.  The veteran should be afforded a VA 
social and industrial survey to assess 
the degree to which service-

connected disabilities affect his ability 
to work.  A written copy of the report 
should be associated with the claims 
file.  

2.  The RO is to obtain the veteran's VA 
Vocational Rehabilitation File and 
associate it with the claims file.  

3.  The veteran's claims file is to be 
provided to an appropriate physician who 
is to review the record and express an 
opinion as to whether the veteran's 
service-connected disabilities prevent 
all, including sedentary, employment.

4.  The RO, after ensuring that the 
development requested above has been 
accomplished, is to readjudicate the 
claim for a total disability rating for 
compensation based on individual 
unemployability.  This review should 
include consideration of the evidence 
contained in the veteran's VA Vocational 
Rehabilitation File.  
 
Thereafter, to the extent the benefit sought is not granted, 
and after application of applicable procedures, the case 
should be returned to the Board for further appellate review.  
The purpose of this REMAND is to assist the veteran in the 
development of his appeal and comply with legal requirements, 
and the Board does not intimate an opinion, either legal or 
factual, as to the ultimate disposition warranted in this 
case.  No action is required of the veteran until he is 
notified.


The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




